Title: From John Adams to John Adams, 5 April 1816
From: Adams, John
To: Adams, John



My dear John
Quincy April 5. 1816

“Learn Patience of a Friend”! You think you must go to sea. Well, I have no great Objection; provided you can command yourself; and your Constitution is Strong enough to support itself in all Climates, and through all Risques
But let me tell you, that to qualify yourself to be a Seaman such as Halley Rawley, Cook, Columbus &c. you must go through a course of Patient Study. You must make yourself Master of Geography, Astronomy Navigation and Naval Architecture. This will require Patience. But to this End you must have Patience. You must learn Vulgar and decimal Fraction, Algebra and Sir Isaac Neutons Universal Arithmetick; you must go through Euclids Elements, Trigonomity, plain and spherical; Dialing, Navigation Surveying, Spherical Trigonometry and great Circle Sailing, Conick Sections, Hydraulicks, Fortification Gunery, Projectile Forces, and even Sir Isaac Neutons Principia.
“What! Is my Grandfather laughing at me”! “Talking to me about Things that I understand no more, than a Swallow or a Sparrow in a Church would understand a Sermon of Dr Tillotson”!
Yes! Your Grandfather has Smiled a little in writing this Letter; but he is very Serious in his Advice to you. Look, before you leap. Deliberate before you resolve. Consider your Means before you determine on your Ends.
A.